
	

113 HR 974 IH: Multimodal Opportunities Via Enhanced Freight Act of 2013
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 974
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Sires (for
			 himself, Mr. Smith of Washington,
			 Mr. Blumenauer,
			 Ms. Hahn, Ms. Brown of Florida, and
			 Mrs. Napolitano) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend titles 23 and 49, United States Code, to
		  establish national policies and programs to strengthen freight-related
		  infrastructure, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Multimodal Opportunities Via
			 Enhanced Freight Act of 2013 or the MOVE Freight Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—National and State Freight Policy and
				Planning
					Sec. 101. National freight policy.
					Sec. 102. State freight plans.
					Title II—National Freight Infrastructure Investment 
					Sec. 201. National freight infrastructure investment
				grants.
				
			2.FindingsCongress finds the following:
			(1)The rapid and cost efficient movement of
			 goods throughout the United States supply chain, and particularly through
			 United States trade gateways and corridors, is vital to securing the Nation’s
			 economic future and maintaining the Nation’s competitiveness in world
			 markets.
			(2)More than $16
			 trillion worth of freight was moved in the United States in 2010, accounting
			 for $13 trillion in domestic shipments and $3 trillion in international exports
			 and imports.
			(3)Freight is
			 forecasted to grow, with indicators showing that United States shipments will
			 more than double between 2010 and 2040 to roughly $39.5 trillion annually, with
			 an estimated $10.3 trillion worth of goods using multiple modes of
			 transportation each year.
			(4)By 2020, the
			 Nation’s projected surface transportation infrastructure deficiencies are
			 expected to cost the national economy cumulatively almost $900 billion in gross
			 domestic product, rising to $2.7 billion through 2040.
			(5)It is the
			 responsibility of the Federal Government to support business by helping to
			 ensure multimodal freight networks that will provide reliable, efficient, and
			 safe transportation, allowing cost-effective transport of goods to markets near
			 and far.
			(6)A
			 national campaign of strategic investment to expand capacity and increase
			 efficiency can circumvent the projected loss in United States productivity and
			 decline in global competitiveness.
			(7)In establishing national policies and
			 programs to strengthen freight-related infrastructure, the President, Federal
			 officials, and other relevant stakeholders should consider the critical
			 importance of freight to United States businesses and global economic
			 competitiveness.
			(8)Under the Constitution, it is the role of
			 the Federal Government to protect and promote commerce with foreign nations and
			 among the States through all reasonable means, including through investment in
			 goods movement infrastructure.
			INational and State
			 Freight Policy and Planning
			101.National
			 freight policy
				(a)National freight
			 network definedSection
			 101(a) of title 23, United States Code, is amended—
					(1)by redesignating
			 paragraphs (15) through (34) as paragraphs (16) through (35), respectively;
			 and
					(2)by inserting after
			 paragraph (14) the following:
						
							(15)National
				freight networkThe term
				national freight network means a network composed of highways,
				railways, navigable waterways, seaports, airports, freight intermodal
				connectors, and aerotropolis transportation systems most critical to the
				multimodal movement of
				freight.
							.
					(b)Establishment
			 and designation of national freight networkSubsections (c) and
			 (d) of section 167 of title 23, United States Code, are amended to read as
			 follows:
					
						(c)Establishment of
				national freight network
							(1)In
				generalThe Secretary shall
				establish a national freight network in accordance with this section to assist
				States in strategically directing resources toward improved system performance
				for efficient movement of freight—
								(A)on highways
				(including highways on the national highway system), railways, navigable
				waterways, freight intermodal connectors, and aerotropolis transportation
				systems; and
								(B)into and out of
				inland ports, seaports, and airports.
								(2)Network
				componentsThe national
				freight network shall consist of multimodal transportation infrastructure,
				including—
								(A)the primary freight network, as designated
				by the Secretary under subsection (d) (referred to in this section as the
				primary freight network) as the network composed of highways,
				railways, navigable waterways, seaports, airports, freight intermodal
				connectors, and aerotropolis transportation systems most critical to the
				multimodal movement of freight;
								(B)the portions of
				the Interstate System not designated as part of the primary freight network;
				and
								(C)critical rural
				freight corridors established under subsection (e).
								(d)Designation of
				primary freight network
							(1)Initial
				designation of primary freight network
								(A)DesignationNot later than 1 year after the date of
				enactment of this section, the Secretary shall designate a multimodal primary
				freight network—
									(i)based on an
				inventory of national freight volume conducted by the Secretary, in
				consultation with stakeholders, including system users, transport providers,
				and States;
									(ii)that shall be comprised of—
										(I)not more than
				27,000 miles of existing major freight corridors that are most critical;
										(II)critical rail corridors;
										(III)critical
				intermodal connections; and
										(IV)critical inland port, seaport, and airport
				infrastructure, at the discretion of the Secretary.
										(B)Factors for
				designationIn designating the primary freight network, the
				Secretary shall consider—
									(i)the generation of national economic
				benefits, including job creation, expanded business opportunities, and benefits
				to the gross domestic product;
									(ii)the origins and
				destinations of freight movement in the United States;
									(iii)the total
				freight tonnage and value of freight moved;
									(iv)the percentage of
				annual average daily traffic;
									(v)land and maritime
				ports of entry;
									(vi)access to energy
				exploration, development, installation, or production areas;
									(vii)population
				centers; and
									(viii)network
				connectivity.
									(2)Additional miles
				on multimodal primary freight networkIn addition to the miles of
				existing major freight corridors initially designated under paragraph (1), the
				Secretary may increase the number of miles designated as part of the primary
				freight network by not more than 3,000 additional miles of freight corridors
				(which may include existing or planned corridors) critical to future efficient
				movement of goods on the primary freight network.
							(3)Redesignation of
				primary freight networkEffective beginning 10 years after the
				designation of the primary freight network and every 10 years thereafter, using
				the designation factors described in paragraph (1), the Secretary shall
				redesignate the primary freight network (including additional mileage described
				in paragraph
				(2)).
							.
				102.State freight
			 plansSection 1118(a) of
			 MAP–21 (23 U.S.C. 167 note; 126 Stat. 473) is amended—
				(1)by striking
			 encourage and inserting require; and
				(2)by adding at the
			 end the following: Each State shall coordinate with neighboring states
			 to ensure multistate network continuity and con­nec­tiv­i­ty..
				IINational Freight
			 Infrastructure Investment 
			201.National
			 freight infrastructure investment grants
				(a)Establishment of
			 ProgramChapter 55 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						IIIFinancial
				Assistance
							5581.National
				freight infrastructure investment grants
								(a)Establishment of
				ProgramThe Secretary of Transportation shall establish a
				competitive grant program to provide financial assistance for capital
				investments that improve the efficiency of the national transportation system
				to move freight.
								(b)Eligible
				ProjectsAn applicant is eligible for a grant under this section
				for—
									(1)a port development
				or improvement project;
									(2)a multimodal
				terminal facility project;
									(3)a land port of
				entry project;
									(4)a freight rail
				improvement or capacity expansion project;
									(5)an intelligent
				transportation system project primarily for freight benefit that reduces
				congestion or improves safety;
									(6)a project that
				improves access to a port or terminal facility;
									(7)an aerotropolis system, which for purposes
				of this section is a planned and coordinated multimodal freight and passenger
				transportation network that, as determined by the Secretary, provides
				efficient, cost-effective, sustainable, and intermodal connectivity to a
				defined region of economic significance centered around a major airport;
				or
									(8)planning,
				preparation, or design of any project described in this subsection.
									(c)Project
				Selection CriteriaIn determining whether to award a grant to an
				eligible applicant under this section, the Secretary shall consider the extent
				to which the project—
									(1)supports the
				objectives of the national freight strategic plan developed under section
				167(f) of title 23;
									(2)leverages Federal
				investment by encouraging non-Federal contributions to the project, including
				contributions from public-private partnerships;
									(3)improves the
				mobility of goods and commodities;
									(4)incorporates new
				and innovative technologies, including freight-related intelligent
				transportation systems;
									(5)improves energy
				efficiency or reduces greenhouse gas emissions;
									(6)helps maintain or
				protect the environment, including reducing air and water pollution;
									(7)reduces
				congestion;
									(8)improves the
				condition of the freight infrastructure, including bringing it into a state of
				good repair;
									(9)improves safety,
				including reducing transportation accidents, injuries, and fatalities;
									(10)demonstrates that
				the proposed project cannot be readily and efficiently realized without Federal
				support and participation; and
									(11)enhances national
				or regional economic development, growth, and competitiveness.
									(d)Letters of
				Intent
									(1)IssuanceThe
				Secretary may issue a letter of intent to an applicant announcing an intention
				to obligate, for a major capital project under this subsection, an amount from
				future available budget authority specified in law that is not more than the
				amount stipulated as the financial participation of the Secretary in the
				project.
									(2)Notice to
				CongressAt least 30 days before issuing a letter under paragraph
				(1), the Secretary shall notify in writing the Committee on Commerce, Science,
				and Transportation of the Senate and the Committee on Transportation and
				Infrastructure of the House of Representatives of the proposed letter or
				agreement. The Secretary shall include with the notification a copy of the
				proposed letter or agreement, the criteria used under subsection (c) for
				selecting the project for a grant award, and a description of how the project
				meets such criteria.
									(3)LimitationAn
				obligation or administrative commitment may be made only when amounts are made
				available. The letter of intent shall state that the contingent commitment is
				not an obligation of the Federal Government, and is subject to the availability
				of funds under Federal law and to Federal laws in force or enacted after the
				date of the contingent commitment.
									(e)Federal Share of
				Net Project Cost
									(1)Estimate of net
				project costBased on engineering studies, studies of economic
				feasibility, and information on the expected use of equipment or facilities,
				the Secretary shall estimate the net project cost.
									(2)Federal
				shareThe Federal share of a grant for the project shall not
				exceed 80 percent of the project net capital cost.
									(3)PriorityThe
				Secretary shall give priority in allocating future obligations and contingent
				commitments to incur obligations to grant requests seeking a lower Federal
				share of the project net capital cost.
									(f)Cooperative
				agreements
									(1)In
				generalAn applicant may enter into an agreement with any public,
				private, or nonprofit entity to cooperatively implement any project funded with
				a grant under this subchapter.
									(2)Forms of
				participationParticipation by an entity under paragraph (1) may
				consist of—
										(A)ownership or
				operation of any land, facility, vehicle, or other physical asset associated
				with the project;
										(B)cost sharing of
				any project expense or non-Federal share of the project cost, including in-kind
				contributions;
										(C)carrying out
				administration, construction management, project management, project operation,
				or any other management or operational duty associated with the project;
				and
										(D)any other form of
				participation approved by the Secretary.
										(g)Oversight
				Program
									(1)Establishment
										(A)In
				generalThe Secretary shall establish an oversight program to
				monitor the effective and efficient use of funds authorized to carry out this
				section.
										(B)Minimum
				requirementAt a minimum, the program shall be responsive to all
				areas relating to financial integrity and project delivery.
										(2)Financial
				integrity
										(A)Financial
				management systemsThe Secretary shall perform annual reviews
				that address elements of the applicant’s financial management systems that
				affect projects approved under subsection (a).
										(B)Project
				costsThe Secretary shall develop minimum standards for
				estimating project costs and shall periodically evaluate the practices of
				applicants for estimating project costs, awarding contracts, and reducing
				project costs.
										(3)Project
				deliveryThe Secretary shall perform annual reviews that address
				elements of the project delivery system of an applicant, which elements include
				one or more activities that are involved in the life cycle of a project from
				conception to completion of the project.
									(4)Responsibility
				of the applicants
										(A)In
				generalEach applicant shall submit to the Secretary for approval
				such plans, specifications, and estimates for each proposed project as the
				Secretary may require.
										(B)Applicant
				subrecipientsThe applicant shall be responsible for determining
				that a subrecipient of Federal funds under this section has—
											(i)adequate project
				delivery systems for projects approved under this section; and
											(ii)sufficient
				accounting controls to properly manage such Federal funds.
											(C)Periodic
				reviewThe Secretary shall periodically review the monitoring of
				subrecipients by the applicant.
										(5)Specific
				oversight responsibilitiesNothing in this section shall affect
				or discharge any oversight responsibility of the Secretary specifically
				provided for under this title or other Federal law.
									(h)Major
				Projects
									(1)In
				generalA recipient of a grant for a project under this section
				with an estimated total cost of $500,000,000 or more, and a recipient for such
				other projects as may be identified by the Secretary, shall submit to the
				Secretary for each project—
										(A)a project
				management plan; and
										(B)an annual
				financial plan.
										(2)Project
				management planA project management plan shall document—
										(A)the procedures and
				processes that are in effect to provide timely information to the project
				decisionmakers to effectively manage the scope, costs, schedules, quality of,
				and the Federal requirements applicable to, the project; and
										(B)the role of the
				agency leadership and management team in the delivery of the project.
										(3)Financial
				planA financial plan shall—
										(A)be based on
				detailed estimates of the cost to complete the project; and
										(B)provide for the
				annual submission of updates to the Secretary that are based on reasonable
				assumptions, as determined by the Secretary, of future increases in the cost to
				complete the project.
										(i)Other
				projectsA recipient of Federal financial assistance for a
				project under this section with an estimated total cost of $100,000,000 or more
				that is not covered by subsection (h) shall prepare an annual financial plan.
				Annual financial plans prepared under this subsection shall be made available
				to the Secretary for review upon the request of the Secretary.
								(j)Other terms and
				conditionsThe Secretary shall determine what additional grant
				terms and conditions are necessary and appropriate to meet the requirements of
				this section.
								(k)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall prescribe regulations to implement this section.
								(l)Applicant
				definedIn this section, the term applicant includes
				a State, a political subdivision of a State, government-sponsored authorities
				and corporations, and the District of Columbia.
								(m)Secretarial
				oversight
									(1)Construction
				oversightThe Secretary may use no more than 1 percent of amounts
				made available in a fiscal year for capital projects under this section to
				enter into contracts to oversee the construction of such projects.
									(2)Compliance
				reviews and auditsThe Secretary may use amounts available under
				paragraph (1) to make contracts for safety, procurement, management, and
				financial compliance reviews and audits of a recipient of amounts under
				paragraph (1).
									(3)Federal
				costsThe Federal Government shall pay the entire cost of
				carrying out a contract under this
				subsection.
									.
				(b)Conforming
			 AmendmentThe analysis for
			 chapter 55 of title 49,
			 United States Code, is amended by adding at the end the following:
					
						
							Subchapter III—Financial
				Assistance
							5581. National freight infrastructure
				investment
				grants.
						
						.
				
